Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  the term “value” should be replaced with the term --valve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 introduces “a regulator valve” and “a first valve”.  Claim 1 then refers back to “the valve” (last line).  It cannot be determined which of the previously-introduced valves is referenced at the last line of the claim (i.e., which valve is be controlled using the density measurement).
In claim 8, there is insufficient antecedent basis for “the envelope”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 7-9 and 13 (1, 5, 7 and 8 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sund (US 2003/0098069) in view of Mattar (US 2011/0005337).

Regarding claim 1, Sund discloses (e.g., FIG 5): a system for measuring fluid characteristics and controlling operation of a first valve, the system comprising:
a regulator valve (210 of Fluid 1) for regulating flow of a fluid;
the first valve (210 of Fluid N);

a Coriolis flow meter (212 of Fluid 1), 
one or more processors (214) configured to:
receive a density measurement from the Coriolis flow meter (para. 0055, 0057); and 
use the density measurement from the Coriolis flow meter to control operation of the valve (as understood, para. 0055, 0057).

Sund does not disclose a critical flow venturi that is arranged on the flow path between the regulator valve and the Coriolis flow meter.  Mattar teaches that it was known in the art at the time of filing to locate a critical flow venturi arranged directly upstream of a Coriolis flow meter (e.g., FIG 5 and para. 0066, 0085), in order to provide a more accurate assessment of a mass flow rate (e.g., para. 0015), and it would have been obvious to similarly use a critical flow venturi directly upstream of Sund’s Coriolis 
(As applied to Sund’s system, locating the critical flow venturi directly upstream of the Coriolis flow meter would result in the critical flow venturi being located between the regulator valve and the Coriolis flow meter.)
Regarding claim 5, Mattar teaches wherein one or more processors are further configured to:
receive a mass flow rate from the critical flow venturi (e.g., para. 0072);
receive a mass flow rate from the Coriolis flow meter (para. 0081); and
compare the mass flow rate from the critical flow venturi to the mass flow rate from the Coriolis flow meter in order to calibrate the Coriolis flow meter (e.g., 0083).
Importing these capabilities to Sund’s controller is contemplated as a necessary part of the obvious modification, set forth in the analysis of claim 1 above.
order to calibrate the Coriolis flow meter.
Regarding claim 7, Sund does not explicitly disclose a gas source in fluid communication with the regulator valve.  However Sund teaches (e.g., FIG 10) that it was known in the art at the time of filing to use a gas source (nitrogen, upstream of 550) in fluid communication with a regulator valve (550), in order to provide a motive force to a fluid to be delivered.  To deliver the fluid (220) in Sund’s embodiment of FIG 5, it would have been obvious to use a gas source in fluid communication with a regulator valve, as taught by Sund at the embodiment of FIG 10.  Accordingly, the claimed “regulator valve” of claim 1 is instead read on the analogous valve (550) in the modified system.
8. The system of claim 1, further comprising the envelope (as understood, the fluid destination is disclosed by Sund at 218 or 562).
Regarding claims 9 and 13, see the obviousness analyses of claims 1 and 5 above, which are relied upon for the rejection of claims 9 and 13.  During the normal and usual operation of the obvious system, the following methods would necessarily be performed: 
9. A method for measuring fluid characteristics and controlling operation of a first valve in a system including a flow path from a regulator valve to a critical flow venturi to a Coriolis flow meter (preamble given limited patentable weight except where necessary to understand the body of the claim), the method comprising:

using the density measurement from the Coriolis flow meter to control operation (Sund at para. 0055, 0057) of the first valve (Sund at 210).

13. The method of claim 9, further comprising:
receiving a mass flow rate from the critical flow venturi (Mattar at para. 0072);
receiving a mass flow rate from the Coriolis flow meter (Mattar at para. 0081); and
comparing the mass flow rate from the critical flow venturi to the mass flow rate from the Coriolis flow meter in order to calibrate the Coriolis flow meter (Mattar at para. 0083).

Claim(s) 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sund (US 2003/0098069).
9. A method for measuring fluid characteristics and controlling operation of a first valve in a system including a flow path from a regulator valve to a critical flow venturi to a Coriolis flow meter (preamble given limited patentable weight except where necessary to understand the body of the claim), the method comprising:
receiving, by one or more processors (214), a density measurement (para. 0055, 0057) from the Coriolis flow meter (212); and
using the density measurement from the Coriolis flow meter to control operation (para. 0055, 0057) of the first valve (210).

Allowable Subject Matter
Claims 2-4, 6, 10-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0299629 discloses a ballast system in which helium delivery to an envelope is controlled based on a pressure measurement.  However none of the references alone or in combination fairly suggest or render obvious using, or a controller configured to use, a density 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/7/22